                                                                                                  » TT          m
                                                                                                   ■   5,       r®*      ,
                                                                                                  »    JSiasa   totcaw   ,11

               1

               2
                                                                                              Scr ^3 2019

               3                                                                                       distri^t'ccSrt
                                                                                          NOh,n.„o^^^O.CALIFORNW
              4                                       UNITED STATES DISTRICT COUET

               5                                     NORTHERN DISTRICT OF CALIFORNIA

              6

              7          USA,                                              Case No.l9-cr-00439-YGR-l (KAWl

                                        Plaintiff,
               8
                                                                           ORDER DIR] C LING RETURN OE
                                 V.
               9                                                           DEEENDAM IO STATE CUSTODY


              10         JOSHUA JAMAL COLE,

                                        Defendant.
              11


        c3    12

              13              The U.S. Marshal is ordered to return Defendant to the custody ofthe Contra Costa County
U^
.a o
id
              14 i i Sheriff, David Livingston and his assistants and deputies, forthwith. The United States will
 on     o

Q o
 C/5   *n
        »-(
              15 p     submit a Petition for Writ of Habeas Corpus Ad Prosequendmn to ii;: vc Defendant returned to the
 <D     •'
        (/)
 C3
              16 ;     custody of the U.S. Marshal for the Northern District of Californin lor his appearance before the
T3
(D
   6
   <U
                   i
.ti           17 '     Flonorable Kandis A. Westmore on September 25, 2019 at 10;30a.m. in Oakland, CA.
s t;
              18 ;

              19              IT IS SO ORDEILED.

              20       Dated: 9/23/19

              21

              22
                                                                                           y, A. WESTMORE
              23                                                                   Uniicu'lates Magistrate Judge
              24


              25

              26

              27

              28
